COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 DAVID   REYES            AND       SONIA      §
 VALENZUELA,
                                               §              No. 08-12-00200-CV
                   Appellants,
                                               §                 Appeal from the
 v.
                                               §           346th Judicial District Court
 ANNETTE BURRUS AND TORNILLO
 DTP VI, LLC d/b/a GBT REALTY                  §            of El Paso County, Texas
 CORPORATION,
                                               §             (TC#2012-DCV03532)
                   Appellees.

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment.     We therefore reverse the judgment of the court below, dissolve the temporary

injunction, and remand the case to the trial court for further proceedings consistent with this

Court’s opinion.

       It appearing to this Court that Appellants are indigent for purposes of this appeal, this

Court makes no other order with respect thereto. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2013.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.